Simmons, C. J.
This being an equitable petition to enjoin a sale of land under an execution issued upon a judgment rendered in an attachment case, and the only ground for equitable interference being that the sheriff had refused to accept an affidavit of illegality, a copy of which was attached to the petition, and it appearing that this affidavit did not clearly and distinctly set forth any reason showing that the execution was proceeding illegally, the sheriff was right in declining to accept it, and there was no error in refusing to grant the injunction.

Judgment affirmed.